Citation Nr: 1119913	
Decision Date: 05/23/11    Archive Date: 06/06/11

DOCKET NO.  04-28 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for osteochondritis dissecans, lateral femoral condyle, left knee, with degenerative joint disease.  

2.  Entitlement to an initial disability rating in excess of 10 percent for left knee instability.  

3.  Entitlement to an initial disability rating in excess of 10 percent for degenerative joint disease of the right knee.  

4.  Entitlement to an initial disability rating in excess of 10 percent for myofascial strain of the paraspinal muscles of the back.  

5.  Whether new and material evidence has been received to reopen a claim for service connection for hypertrophic degenerative disease involving lateral vertebral body margins, lumbar spine, at L2-L3 and L3-L4 and facet joints at L4-L5.  

6.  Entitlement to a total disability rating, for compensation purposes, based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. R. Olson, Counsel


INTRODUCTION

The Veteran served on active duty from July 1976 to August 1979.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2002 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied the claims.  The RO in Milwaukee, Wisconsin, currently has jurisdiction over the Veteran's VA claims folder.

The Veteran provided testimony at a hearing before personnel at the RO in June 2003.  A transcript of that hearing has been associated with the Veteran's VA claims folder.

In April 2007, the Board denied the Veteran's claims.  He appealed to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a Joint Motion for Remand (JMR), the Court vacated the April 2007 Board decision and remanded the case for readjudication in accordance with the JMR.  In August 2008, the Board remanded the issues of 1. Entitlement to an increased rating for service-connected left knee disorder, currently rated as 20 percent disabling; 2. Entitlement to service connection for a right knee disorder, to include as secondary to the service-connected left knee disorder; and, 3. Entitlement to service connection for a low back disorder, to include as secondary to the service-connected left knee disorder.  The requested examinations were done.  The agency of original jurisdiction (AOJ) allowed the back claim in part and denied it in part.  The AOJ denied service connection for hypertrophic degenerative disease involving lateral vertebral body margins, lumbar spine, at L2-L3 and L3-L4 and facet joints at L4-L5.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  In November 1979, a VARO denied service connection for residuals of a back injury.  The Veteran did not appeal.  

2.  At the time of the November 1979 RO decision, the evidence of record did not show a current disability.  There was evidence of injury in service and the Veteran reported continuing symptoms.  

3.  Since the November 1979 RO decision, VA has received evidence of a current disability that was not previously considered.  This is new and material evidence that is neither cumulative nor redundant and raises a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The November 1979 RO decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2010).  

2.  Evidence received since the RO's 1979 decision is new and material and the Veteran's claim of entitlement to service connection for residuals of a back injury is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  In as much as this decision is wholly favorable to the Veteran any error that might have been committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.  

Service Connection

In order to establish service connection, three elements must be established.  There must be medical evidence of a current disability; medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and competent evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 U.S.C.A. §§ 101(16), 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010); see also Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Discussion

No spine abnormalities were noted when the Veteran was examined for service in June 1976.  In September 1976, the Veteran complained of having low back pain after kitchen police and falls.  In November 1976, he complained of having had back pain for the past 6 weeks.   He also reported that he would get stiff after physical training or any prolonged period of standing.  He also complained of chronic chest pain and difficulty breathing.  There were no abnormal findings.  A back strain was diagnosed.  There was a normal range of motion and no abnormal curvature.  Medication, heat and liniment were recommended.  He was seen several times in November 1976 for his back complaints.  A note dated in December 1976 shows the Veteran reported having had a back ache in the lumbar region since basic training.  His back had good alignment.  There was no edema or erythema.  There was tenderness in the lumbar region.  There were no further back complaints in service.  The report of the separation examination is not in the file.  

The Veteran was examined by VA in September 1979.  He reported that while working in a lunchroom in service, in 1976, he fell from a ladder and hit his back on a steel lunch room table.  He stated that his back continued to be stiff at times.  On examination, he had normal walking and posture.  The examiner found nothing orthopedically significant.  The back had a full, normal range of motion with curvatures preserved.  The muscles were symmetrical, strong and of normal tone.  Straight leg raising was negative.  The diagnosis was history of traumatic injury, lower back with no objective evidence of orthopedic residuals, attributable to said injury found at this time, periodically mildly symptomatic.  An X-ray study of the lumbosacral spine showed no abnormality.  

In November 1979, a VARO denied service connection for residuals of a back injury as not found.  The Veteran did not file a timely appeal.  Decisions of the RO which are not appealed are final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2010).  However, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the claim will be reopened and the former disposition reviewed.  38 U.S.C.A. § 5108 (West 2002).  

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).  

The United States Court of Appeals for the Federal Circuit has held that this is a jurisdictional matter.  That is, no matter how the RO developed the claim, VA has no jurisdiction to consider the claim unless the appellant submits new and material evidence.  Therefore, whether the RO considered the issue or not, the first determination which the Board must make, is whether the Veteran has submitted new and material evidence to reopen the claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

In this case, the claim was denied because the Veteran did not have any discernable evidence of a current back disability.  Now, there is objective evidence of a current disability on direct examination and on imaging studies.  This is new and material evidence because it is neither cumulative nor redundant and raises a reasonable possibility of substantiating the claim.  Thus, the Board finds the claim has been reopened.  


ORDER

In as much as new and material evidence has been received, the claim for service-connection for a back disorder manifested by hypertrophic degenerative disease involving lateral vertebral body margins, lumbar spine, at L2-L3 and L3-L4 and facet joints at L4-L5 is reopened.  To that extent only the appeal is granted.  


REMAND

VA clinical notes include social work records showing that the Veteran was rated as disabled by the Social Security Administration (SSA).  The Court has repeatedly held that when VA is on notice that there are SSA records, it must obtain and consider them.  See Baker v. West, 11 Vet. App. 163,169 (1998); Hayes v. Brown, 9 Vet. App. 67, 73-74 (1996); Murincsak v. Derwinski, 2 Vet. App. 363, 373 (1992).  Further, VCAA emphasizes the need for VA to obtain records from other Government agencies.  38 U.S.C.A. § 5103A (b)(3), (c)(3) (West 2002).  

The Veteran is rated as 20 percent disabled under diagnostic codes 5010-5262 for osteochondritis dissecans, lateral femoral condyle, left knee, with degenerative joint disease.  In August 2008, the Board remanded this issue with instructions for VCAA notice, examination and a medical opinion, readjudication, and if the claim remained denied, the issuance of a supplemental statement of the case (SSOC).  The notice was sent, the Veteran was examined and an opinion was obtained.  Then, in a April 2010 rating decision, the AOJ granted service connection for left knee instability rated as 10 percent disabling under diagnostic code 5257.  This was an additional disability rating.  We still need a rating decision on the claim for a rating in excess of 20 percent for osteochondritis dissecans, lateral femoral condyle, left knee, with degenerative joint disease.  Moreover, the JMR emphasized the need to consider whether extraschedular rating was appropriate.  Thus, the adjudication must address whether an extraschedular evaluation should be assigned.  If the highest possible rating is not assigned, a supplemental statement of the case will be necessary.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

In April 2010, the RO granted service connection for left knee instability with a 10 percent rating.  That rating decision also granted service connection for degenerative joint disease of the right knee, rated as 10 percent disabling.  A May 2010 rating decision granted service connection for myofascial strain of the paraspinal muscles of the back with a 10 percent evaluation.  In August 2010, the Veteran requested an increased rating for both knees and back.  Communications from claimants must be broadly construed.  Thus, the August 2010 statement appears to be a timely notice of disagreement with the initial ratings, rather than a claim for increase.  Where a claimant files a notice of disagreement and the agency of original jurisdiction (AOJ) has not issued a statement of the case (SOC), the issue must be remanded to the AOJ for an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).  

Once a veteran submits evidence of a medical disability and makes a claim for the highest rating possible, and additionally submits evidence of unemployability, the "identify the benefit sought" requirement of 38 C.F.R. § 3.155(a) is met and the VA must consider TDIU.  The VA must consider TDIU because, in order to develop a claim "to its optimum" as mandated by Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), the VA must determine all potential claims raised by the evidence, applying all relevant laws and regulations, regardless of whether the claim is specifically labeled as a claim for TDIU.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  In this case, the VA clinical notes include social work records showing that the Veteran was rated as disabled by the SSA.  The recent VA examination also concluded with the opinion that the Veteran was limited to sedentary work.  Given his limited education and history of labor intensive occupations a restriction to sedentary employment raises the issue of TDIU.  Consequently, VA must consider a claim for TDIU.  To do this, the SSA and current VA records should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request from SSA a complete copy of the Veteran's medical records and all decisions relating to his employability and extent of his disability.  Any records not in a print format should be printed and associated with the claims folder.  

2.  The record contains VA clinical records through February 2010.  The Veteran's current records, to the date of adjudication should be obtained and associated with the claims folder.  

3.  In all of the following rating adjudications, the AOJ should specifically address whether extraschedular evaluation is warranted.  

4.  The AOJ should readjudicate the claim for a rating in excess of 20 percent for osteochondritis dissecans, lateral femoral condyle, left knee, with degenerative joint disease.  If the highest rating available is not assigned, the appellant and his representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response.

5.  The AOJ should readjudicate the claim for service-connection for hypertrophic degenerative disease involving lateral vertebral body margins, lumbar spine, at L2-L3 and L3-L4 and facet joints at L4-L5.  If the benefit sought on appeal is not granted, the appellant and his representative should be provided a supplemental statement of the case (SSOC) and afforded an appropriate period of time for response.

6.  The AOJ should readjudicate the initial ratings for the Veteran's service-connected left and right knee disabilities and back disability.  If the highest ratings available are not assigned, the appellant and his representative should be provided a statement of the case (SOC).  An appropriate period of time should be allowed for response.

7.  After the SSA and VA records have been obtained, and the other claims adjudicated, the AOJ should adjudicate the TDIU claim raised by the record in this case.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


